Case 1:20-cv-20516-MGC Document 6 Entered on FLSD Docket 02/06/2020 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                 Case No. 1:20-cv-20516-MGC



 STRIKE 3 HOLDINGS, LLC, a limited liability
 company,

        Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 136.28.12.67, an individual,

        Defendant.

                                               /

                NOTICE OF FILING RULE 7.1 DISCLOSURE STATEMENT

        PLEASE TAKE NOTICE, pursuant to Fed. R. Civ. P. 7.1, Plaintiff’s parent corporation

 is General Media Systems, LLC. There are no publicly traded corporations that currently own

 10% or more of Plaintiff’s stock.

 Dated: February 6, 2020                           Respectfully submitted,

                                                   /s/ Rachel E. Walker______________
                                                   Rachel E. Walker (FL Bar No. 111802)
                                                   SMGQ LAW
                                                   218 NW 24th Street
                                                   Miami, FL 33127
                                                   Tel.: 305-377-1000
                                                   Fax: 855-327-0391
                                                   Email: rwalker@smgqlaw.com

                                                   Attorneys for Plaintiff




                                             1
